                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

CRYSTAL REID,                                   )
                                                )
                           Plaintiff,           )
                                                )
                    v.                          )      Cause No. 3:18CV877-PPS/MGG
                                                )
MUSLIM ALLIANCE OF INDIANA and                  )
FAZIA DEEN-BACCHUS,                             )
                                                )
                           Defendants.          )

                                OPINION AND ORDER

      Defendant Muslim Alliance of Indiana has filed a motion to dismiss the amended

complaint of pro se plaintiff Crystal Reid. [DE 8.] Here’s a summary of the “Claims

and Facts” Reid gives to support her case. In 2009, defendant Fazia Deen-Bacchus was

an attorney working with the Muslim Alliance’s legal services clinic. [Id. at 2.] In

December 2009, Reid engaged Deen-Bacchus to represent her in an effort to adopt the

children of Reid’s niece. [Id.] Despite numerous efforts by Reid, Deen-Bachus was

unresponsive to Reid’s attempts to get updates on the status of matter. [Id.] In March

2010, the children’s adoption by their foster parents was finalized. [Id.] The day after

that occurred, Deen-Bachus filed a petition for adoption on behalf of Reid. [Id.] Besides

being too late, the petition filed for Reid was then abandoned by Deen-Bachus, who

took no further action on it and later terminated her relationship with the Muslim

Alliance clinic. [Id.] Reid’s adoption case was dismissed in 2011. [Id.] Deen-Bachus

received a 90-day suspension from the practice of law by the Indiana Supreme Court in
part based on her professional misconduct in the handling of Reid’s adoption matter.

[Id. at 3; DE 8-1.] Reid’s amended complaint seeks money damages against both Deen-

Bacchus and the Muslim Alliance. [Id. at 3.]

          The form complaint asks whether the plaintiff has “ever sued anyone for these

exact same claims,” and Reid checked “yes.” As directed by the instructions on the

form, Reid attached to her amended complaint documents from her state court

litigation against Deen-Bacchus and Muslim Alliance. These include Reid’s complaint

filed in the court of Marion County, Indiana, in which she asserts the same facts as

alleged in her amended complaint here. [DE 8-1 at 6-8.] Muslim Alliance’s motion to

dismiss argues that this case is in substance identical to Reid’s state action, which was

dismissed with prejudice because Reid’s claims were barred by the statute of limitation.

[DE 9.]

       Having lost her suit in state court, Reid appears to be attempting to litigate the

same claims against the same defendants here in federal court. But a party “cannot sue

any defendant for the purpose of asking a federal district court to review and correct an

adverse state-court judgment.” Hermann v. Dunn County, 761 Fed.Appx. 647, 650 (7th

Cir. 2019). This principle is called the Rooker-Feldman doctrine, “under which lower

federal courts lack jurisdiction to review state-court judgments or to decide matters

inextricably related to state court decisions.” EOR Energy LLC v. Illinois Environmental

Protection Agency, 913 F.3d 660, 664 (7th Cir. 2019), citing Rooker v. Fidelity Trust Co., 263

U.S. 413, 415-16 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,


                                               2
482-86 (1983). The Muslim Alliance correctly argues that “[t]he issues presented to this

court in this lawsuit have already been adjudicated and dismissed by Marion County

Superior Court and cannot be re-litigated in a federal district court.” [DE 9 at 2.]

       But Rooker-Feldman “deals with harm caused by a state court’s decision,” and not

merely the much more common situation where “state courts deny a request for relief,

rather than imposing independent injury.” Cobbs v. Chiapete,         Fed.Appx.      , 2019

WL 2157417, at *1 (7th Cir. May 17, 2019). Because Reid’s pro se pleading does not

expressly attack the state court judgment for inflicting a distinct injury on her, the

correct legal analysis here may be res judicata instead of Rooker-Feldman: “Even if Rooker-

Feldman does not bar a claim, when there is a prior state-court judgment that appears to

cover the same transaction or the same issues as the later federal case, the possibility

exists that res judicata may apply.” Mains v. Citibank, N.A., 852 F.3d 669, 675 (7th Cir.

2017). Res judicata is Latin for “judged matter” and refers to legal doctrines of finality

that prevent repeated litigation of the same matter.

       When the earlier judgment on the same claims was by a state court, the Full Faith

and Credit statute, 28 U.S.C. §1738, requires the federal courts to give the state court

judgment “the same preclusive effect it would have in state court.” Long v. Shorebank

Dev. Corp., 182 F.3d 548, 560 (7th Cir. 1999), quoted in Mains, 852 F.3d at 675. “Indiana’s

Supreme Court has said that “[i]n general, issue preclusion bars subsequent litigation of

the same fact or issue that was necessarily adjudicated in a former suit.’” Id., quoting

Miller Brewing Co. v. Ind. Dept. of State Revenue, 903 N.E.2d 64, 68 (Ind. 2009).


                                              3
Furthermore, “[i]t is well-settled that a dismissal with prejudice is a dismissal on the

merits and is conclusive of the rights of the parties and res judicata as to the questions

which might have been litigated.” Moss v. Horizon Bank, N.A., 120 N.E.3d 560, 564

(Ind.Ct.App. 2019). Reid “litigated and lost in state court; the doctrine of claim

preclusion (res judicata) blocks this federal suit[.]” Cobbs, 2019 WL 2157417, at *2.

       In response to the motion to dismiss, Reid filed what she called a “Motion for

Leave to Amend” [DE 10], which did not seek to amend anything and which I

construed as Reid’s opposition to the motion. [DE 11 at 2.] In that filing, Reid

challenges the Indiana court’s determination that her claims were barred by the statute

of limitations. [DE 10 at 2-3.] This attempt to “appeal” the state court decision to this

federal court is barred either by Rooker-Feldman or by res judicata. Later still, Reid filed

an “Objection” in which she cites inapposite case law in a further attempt to persuade

me to review the dismissal of her case by the Marion County Court. [DE 13.] Besides

being unhelpful to her cause, the filing constitutes a sur-reply, which the Muslim

Alliance has moved to strike [DE 14] because it is not allowed under the applicable

rules of procedure in the absence of leave of court, which Reid did not seek or obtain.

N.D.Ind. L.R. 7-1.

       Because Reid cannot re-litigate the same claims here as she brought in state court,

where they were dismissed as barred by the statute of limitations, the Muslim Alliance’s

motion to dismiss will be granted. The motion was filed on behalf of the Muslim

Alliance only, by counsel who appeared for that defendant although the docket does


                                             4
not contain proof of service. There has been no appearance on behalf of defendant

Fazia Deen-Bacchus, as to whom there is likewise no proof of service in the record.

Reid has failed to prosecute the case against Deen-Bacchus, with no action reflected

since the issuance of a summons on November 27, 2018. In any event, the Rooker-

Feldman doctrine or res judicata bar applies with equal force to Reid’s claims against

both defendants, both of whom Reid sued in state court on the same grounds as she

asserts here.

       ACCORDINGLY:

       Defendant Muslim Alliance of Indiana’s Motion to Dismiss [DE 9] is GRANTED.

       Defendant Muslim Alliance of Indiana’s Motion to Strike Plaintiff’s Objection

[DE 14] is GRANTED.

       Plaintiff Crystal Reid’s amended complaint [DE 8] is dismissed because it is

barred by the Rooker-Feldman doctrine or res judicata. The Clerk is directed to enter

judgment accordingly, and this case is thereby CLOSED.

       SO ORDERED.

       ENTERED: June 18, 2019.


                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            5
